Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5, 7-9, 11, 13, 15-18, 22 and 26-35 are currently pending in the application. 	
Applicant in the reply (12-08-2020) noted that claims 1, 3, 21-22, 26 were readable on the elected species of A.F92 and B. PGDF and the Invention Group I.  Therefore upon entry of the new claims, it is found that the claims 1, 3, 22, 26 and 29-34 read on the elected Invention and species, with claims 2, 4-5, 7-9, 11, 13, 15-18, 27-28 and 35 withdrawn as directed to non-elected species and Inventions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 22, 26, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature (natural phenomenon) without significantly more. The claims recite a particular protein sequence (PGDF, SEQ ID NO: 33) and a pharmaceutical composition thereof which is an agent claimed as capable of inhibiting the dimerization of the GADS protein through disruption of access to the dimerization binding region designated particularly by the amino acid F92 (phenylalanine 92) as illustrated in a computer generated model in the instant specification. It is found that this peptide is found in a naturally occurring protein such as an influenza virus hemagglutinin molecule as represented as 
Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 22, 26 and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
1106 column 3). Therefore instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus peptides that are instantly claimed. Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to "describe the claimed invention so that one skilled in the art can recognize what is claimed. Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). In the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish "a reasonable structure-function correlation" either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed.Cir. 2014). The specification at best describes plan for envisioning agents with the "limitations above" and then identifying those that satisfy claim limitations, but mere "wish or plan" for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed agents to demonstrate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 22, 26 and 34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Awasthi (WO2012061750A2). Claim 1 is drawn to an agent which may interact with a particular amino acid residue in the GADS protein (F92 for example) as applicants have shown that this residue may be critical for the appropriate dimerization of GADS in-vitro and in-vivo through analytical systems. A peptide satisfying this requirement is described in claim 22, as PGDF (SEQ ID NO 33). The disclosure of Awasthi describes peptide compositions which affect the functioning of a TLR4 signaling pathways and disclosed is multiple peptides less than 25 . 
Claims 1, 3, 22, 26, and 34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Golding (WO2008157419A2). Claim 1 is drawn to an agent which may interact with a particular amino acid residue in the GADS protein (F92 for example) as applicants have shown that this residue may be critical for the appropriate dimerization of GADS in-vitro and in-vivo through analytical systems. A peptide satisfying this requirement is described in claim 22, as PGDF (SEQ ID NO 33). Golding et al describes isolated and purified antigenic fragments of influenza strain H5N1 hemagglutinin protein less than 25 amino acids in length, of which one comprises the PGDF sequence as in SEQ ID NO: 57 (p45 line 27 and p19 line 27 claim 6 p71, table4). The disclosed protein fragments of the invention are described as binding to antibodies derived from patients exposed to the H5N1 virus, and therefore constitute sequences that may be useful peptide epitopes for vaccination purposes to provide a protective immune response as immunogenic compositions in animals or humans (p2). With respect to claim 3 the peptide fragment is described as potentially formulated with a pharmaceutically acceptable carrier (p26 para 2-3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Golding and D’souza et al (Expert Opinion on Drug Delivery, 2016 VOL. 13, NO. 9, 1257–1275.). Golding describes all the limitations of claim 1 as described above including the attachment of another moiety to the peptide of interest. The disclosure of D’Souza describes in detail the usefulness of the commonly utilized polymer of choice in drug delivery systems, polyethylene glycol (PEG). The advantages of utilizing “PEGylated” proteins or peptides in-vivo includes increased protection of proteins from proteolytic enzymes, leading to an increased in-vivo stability and persistence profile which may increase antigenic properties of the peptide fragment (p1266, col2, para 2). It would therefore be an obvious to modify the immunogenic peptide of Golding through the conjugation of the common agent PEG for the purposes of preventing the non-. 
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Golding and Littman et al (US20110159025). Golding presents the limitations of claim 1 as described above and describes that the protein fragment may be linked to another peptide fragment that provides additional functionality, but does not particularly describe that the peptide of interest may be linked to a cell penetrating “agent” as a peptide.  Littman describes the administration in an HIV vaccine of a peptide which is comprised in certain embodiments of an additional peptide that is a cell penetrating peptide, which may be covalently linked, as such attached to the original peptide of interest for the purposes of promoting in-vivo cellular uptake or delivery (0030). It would be obvious to take the peptide fragment (SEQ ID NO: 57) of Golding and utilize .
Response to Arguments 35 U.S.C. § 101
	With respect to the previous rejection of claims 1, 3, 21, 26 over 35 U.S.C. § 101 applicant predominantly argues that the claimed material rises to the level of markedly different characteristics with respect to structure and function compared to naturally occurring protein sub-sequence found in the reference of Song (for instance SEQ ID NO 226) or as would be proactively applied to the additional references as cited above, and therefore are not subject to the “product of nature” exception.  Applicant’s analysis proceeds to describe the reasons that the disclosure of the naturally occurring claimed peptide less than 25 amino acids in length disclosed in the application and as claimed instantly would not function as a hemagglutinin molecule. Applicant appears to argue that this implies that the peptides as claimed must all therefore be incapable of functioning as a hemagglutinin molecule and are therefore markedly different from the parent sequence. However this argument appears purely based on conjecture, as applicant has 
applicant is further directed to the current rejection as reiterated above in which breaking bonds on either end of the existing peptide sequence does not rise to the level of markedly different because there is no change in the sequence, and therefore the structure or functional physical characteristics of the PGDF sequence (or as in claim 1 peptide sequence less than 25 amino acids) as is already found as a naturally occurring sequences presented. 
Response to Arguments 35 U.S.C. § 112
The Applicant argues that the claimed agent of the rejected claim 1 in particular is adequately described with respect to structure and function particularly because the protein sequence is now limited to less than 25 amino acids in length and applicant has disclosed an adequate number (10) of species of the genus claimed. Applicant further describes that methods are disclosed which can be utilized to test peptides for the claimed function of inhibiting GADS dimerization. Initially it is noted that the limitation of the agent to a peptide with a sequence to less than 25 amino acids is not sufficient to obviate the written description requirement rejection. Looking to the disclosure it is apparent that 6 of the 10 sequences contain the PGDF sequence, and the other 4 contain the MRDT and MRDN sequence, however the claims encompass an essentially unlimited number of peptide permutations of 24 conventionally defined amino acids and fragments thereof. Additionally in the specification the applicant has broadly defined an amino acid to encompass a wide variety of conventional amino acids and non-conventionally defined bonds (table1, table2 for instance) the permutations of which results in an addition to the already very large genus of potential species of “peptides less than 
Response to Arguments 35 U.S.C. § 102
Applicant’s amendments limiting the peptide of interest to less than 25 amino acids in length, has rendered the rejection of claims 1, 3, 21, 22, 26 under 35 U.S.C. section 102 (a)(1) in view of Song et al. moot.  Therefore, the rejection has been withdrawn.  However, in view of Applicant’s amendment, a new ground(s) of rejection is made in view of Awasthi (WO2012061750) and also Golding (WO2008157419A2) as described above. 
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        /AMY E JUEDES/Primary Examiner, Art Unit 1644